MEMORANDUM **
The district court dismissed with prejudice petitioner-appellant Sanchez’s petition for a writ of habeas corpus under 28 U.S.C. § 2254. Sanchez appeals. The facts and prior proceedings are repeated herein only as necessary.
Sanchez’s contention that the California Supreme Court unreasonably ignored a jury finding fails because a jury’s rejection of a sentencing enhancement is not a finding of fact. See Santamaria v. Horsley, 133 F.3d 1242, 1246 (9th Cir.1998) (en banc).
Sufficient evidence supported the California Supreme Court’s conclusion that the jury could have reasonably found that Sanchez had premeditated murder. Among the facts cited by that court were the following: Sanchez was armed with a loaded handgun, he and his driver repeatedly and slowly drove by the home of the rival gang member at whom Sanchez admitted shooting, and Sanchez took up a shooter’s position in the window of his car. People v. Sanchez, 26 Cal.4th 834, 111 Cal.Rptr.2d 129, 29 P.3d 209, 218-19 (2001).
The district court’s dismissal with prejudice of Sanchez’s petition is therefore
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.